 



Exhibit 10(3)
2007-002
February 1, 2007
Mr. James F. Palmer
[Address Intentionally Left Blank]
Dear Jim:
     As we discussed, Northrop Grumman Corporation (“Northrop Grumman” or “the
Company”) is pleased to offer you a position on our senior management team as
Corporate Vice President and Chief Financial Officer. In this position, you will
be a member of our Corporate Policy Council (“CPC”).
     This letter sets forth a summary of the key compensation and benefit
provisions of this offer.

  1.   Base Salary.         Your initial base salary will be $725,000 per year,
which will be subject to periodic adjustment in accordance with the Company’s
normal salary review process.     2.   Bonus.         You will be a participant
in the Company’s Annual Incentive Plan (“AIP”), which provides annual bonuses.
Your target bonus under the AIP will be 70% of your annual base salary. The
actual bonus that you earn from year to year may be adjusted upwards or
downwards from the target bonus amount by multiplying the target bonus by the
“Unit Performance Factor” and the “Individual Performance Factor,” as such terms
are defined in the AIP; provided, however, that your actual bonus for calendar
year 2007, to be paid on or before March 15, 2008, shall be no less than

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 2



      $507,500 if you have remained employed by the Company through the end of
2007; provided, a pro rata bonus may be payable pursuant to the VP Severance
Plan or the Northrop Grumman Corporation March 2004 Special Agreement (the
“March 2004 Special Agreement”) (see Sections 10 and 7, respectively, below).  
  3.   Equity Grants.         You will be eligible for annual grants of equity
awards under the terms of the Company’s Long-Term Incentive Stock Plan (and any
successor to such plan) (“LTISP”). Your initial grant for calendar year 2007
shall be 40,000 stock options and 20,000 Restricted Performance Stock Rights
(“RPSRs”).         The stock options will be awarded to you, and will have a
strike price equal to the closing price of Northrop Grumman’s stock on the New
York Stock Exchange, on the date you commence employment with Northrop Grumman
(“Date of Hire”). One quarter of the shares subject to the options shall vest
and become exercisable upon each of the first, second, third and fourth
anniversaries of your Date of Hire, subject, in each case, to the termination of
employment rules set forth in the applicable Grant Certificate (as defined
below).         The RPSRs will vest at the end of a three-year performance
period beginning January 1, 2007 and ending on December 31, 2009, subject to the
performance and termination of employment rules set forth in the Grant
Certificate.         All equity grants, including the Restricted Stock Rights
(“RSRs”) provided for below, shall be subject to the terms and conditions of the
LTISP and the grant certificates provided to Corporate Vice Presidents (“Grant
Certificates”), forms of which have been provided to you.         In calendar
years following 2007, you will be eligible for further equity grants on the same
basis (including guideline amounts for awards) as other Corporate Vice
Presidents.     4.   Executive Perquisites.         You will receive the same
executive perquisites as other Corporate Vice Presidents who are CPC members
generally receive. Those perquisites currently include a car allowance,
allowances for tax

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 3



      preparation/financial planning and club membership, personal liability
insurance, and an executive physical examination program, with an approximate
total value of $35,000. You will also receive vacation of not less than four
weeks per calendar year.     5.   Pension Benefit.         As a member of the
CPC, you will participate in the CPC Supplemental Executive Retirement Plan
(“CPC SERP”). You currently have an accrued but unvested tax-qualified and
supplemental pension benefit from a defined benefit plan at your present
employer, Visteon Corporation, which has an estimated lump sum present value of
approximately $535,000. You agree to provide evidence reasonably satisfactory to
Northrop Grumman of the actual estimated present value of this benefit within
ninety days of your Date of Hire. The “Visteon Present Value” shall be the
lesser of either: (1) the actual estimated present value, or (2) $588,500.
Northrop Grumman agrees that if at the time you terminate from employment with
the Company, the total lump sum present value of your vested Northrop Grumman
pension benefit from all Northrop Grumman qualified and unqualified pension
plans (the “NGC Present Value”) is less than the Visteon Present Value, then
Northrop Grumman shall make a cash payment to you in the amount by which the
Visteon Present Value exceeds the NGC Present Value. This amount shall be paid
within thirty days of your employment termination or at such later time as may
be necessary to comply with Section 409A of the Internal Revenue Code
(“Section 409A”).     6.   Medical Benefits.         While employed by Northrop
Grumman, you will participate in the Executive Medical Plan in which other
Corporate Vice Presidents participate. You will also participate in the Special
Officer Retiree Medical Plan.     7.   Change in Control Protection.         You
will be provided with the same March 2004 Special Agreement provided to other
Corporate Vice Presidents, which provides you with protection in the event of a
“Change in Control” of Northrop Grumman Corporation (as that term is defined in
the March 2004 Special Agreement). That Agreement currently provides severance

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 4



      benefits equal to three times the sum of your base salary and bonus, three
years of medical, dental and life coverage, a pro rata annual bonus for the year
of termination and “gross up” protection for taxes which may be due under
Internal Revenue Code Section 4999.     8.   Liability Insurance Protection.    
    The Company will cover you under its directors and officers liability
insurance policies, which provide protection for claims made against you as an
officer of Northrop Grumman Corporation. The Company will provide you its
standard indemnification agreement provided to CPC members.     9.   Relocation
Benefit.         You will be provided with the same relocation benefit available
to other Corporate Vice Presidents, which includes a full “gross up” feature
pursuant to which the Company reimburses you in an amount equal to the income
and employment taxes attributable to the relocation benefit, including
relocation benefits provided below. In addition, the Company will provide you
with three benefits outside of our normal relocation policy: (a) the Company
will pay for closing costs and other items covered by the relocation policy in
connection with your purchase of a home in Los Angeles; (b) we will extend the
temporary living benefit in the relocation policy to a reasonable period beyond
the 60 day limit set forth in the policy (anticipated to be up to 120 additional
days); and (c) we will move your personal effects and vehicles from Detroit to
Los Angeles, and will also move items designated by you from Seattle to Los
Angeles.     10.   Severance Protection.         You will be entitled to
benefits under the terms of the Severance Plan for Elected and Appointed
Officers of Northrop Grumman Corporation (“VP Severance Plan”) in the event you
undergo a “Qualifying Termination” as that term is defined in the VP Severance
Plan, assuming you are not entitled to benefits in connection with that
termination under your March 2004 Special Agreement, and provided that you first
sign a release of claims as required by the plan, if that “Qualifying
Termination” occurs within one year of your Date of Hire. If your “Qualifying
Termination

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 5



      occurs more than one year after your Date of Hire, you will be eligible
for such benefits on the same basis as other CPC members. The benefits you will
be either entitled or eligible to receive under this Plan shall be the same as
benefits afforded to other Corporate Vice Presidents. Those benefits currently
include a cash payment of two times the sum of base salary and bonus as well as
continuation of medical and dental coverage for two years and a pro rata annual
bonus for the year of termination.     11.   Reimbursement for Legal Fees.      
  The Company shall reimburse you for reasonable professional fees you incurred
in connection with the negotiation and preparation of this offer letter and will
provide you in addition a tax gross up amount equal to income taxes due on the
reimbursed professional fees.     12.   Make Up for Lost Visteon Benefits.      
  In consideration of the fact that you are forfeiting certain equity awards and
other benefits as a result of your departure from Visteon Corporation, the
Company will provide you with a special grant of 40,000 Restricted Stock Rights
(“Special 2007 RSRs”). One quarter of these Special 2007 RSRs shall vest upon
each of the first, second, third and fourth anniversaries of your Date of Hire
with the Company, subject, in each case, to the termination of employment rules
set forth in the applicable grant certificates (except for the accelerated
vesting provisions set forth below). These Special 2007 RSRs shall be subject to
all the terms and conditions of the LTISP and of Northrop Grumman’s current
standard grant certificate for RSR grants (“RSR Grant Certificate”); provided,
however, that in the event of your death, Disability or Qualifying Termination
(as the latter two terms are defined in the VP Severance Plan) prior to the
vesting or other termination of the Special 2007 RSRs, any unvested portion of
these Special 2007 RSRs shall fully vest as of the date of such death,
Disability or Qualifying Termination. The foregoing accelerated vesting of these
Special 2007 RSRs shall control notwithstanding anything to the contrary in the
RSR Grant Certificate. This special accelerated vesting treatment shall only
apply to the Special 2007 RSRs and not to any future RSR grants you may receive.

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 6



      In addition, in the event that applicable securities laws or Visteon
insider trading policies preclude you from exercising all then-vested grants of
Visteon options from the time your employment with Visteon terminates through
the 90 day period following termination of employment when such options
terminate in accordance with their terms, the Company will provide you a cash
payment equal to the value of these options as of the date you terminate from
Visteon. This payment will be made promptly following the date the vested
Visteon options terminate without having become exercisable due to applicable
securities law restrictions, provided you have first provided the Company with
reasonably satisfactory information about why you can not exercise these
options, the date the options terminate, and the actual value of these options
as of the date your employment with Visteon terminates. For purposes of this
offer the “value” of these vested Visteon options equals the fair market value
of the total number of Visteon shares subject to the vested options (determined
by the closing market price of Visteon stock as of the date your employment with
Visteon terminates) less the aggregate exercise price of the options. The
current estimated value of these options is $608,000.     13.   Signing Bonus.  
      The Company will provide you with a cash signing bonus in the total amount
of $700,000, to be paid in three equal installments. The first installment will
be paid thirty days after your Date of Hire; the second installment on the first
anniversary of your Date of Hire; and the third installment on the second
anniversary of your Date of Hire. Except as provided for in the next two
sentences, your entitlement to each installment of the signing bonus is
contingent on your continued employment with the Company through the installment
payment date. However, in the event of your Disability or Qualifying Termination
(as these two terms are defined in the VP Severance Plan) prior to payment of
the full signing bonus, the remaining balance will be paid in full within thirty
days of such event. In the event of your death prior to payment of the full
signing bonus, the remaining balance will be paid to your estate as soon as
practicable after receipt by the Company of notice of your death.     14.  
Boeing SERP.         One of your prior employers was The Boeing Corporation
(“Boeing”). You are currently receiving a supplemental non-

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 7



      qualified executive retirement benefit from Boeing in the amount of $8,632
per month (the “Boeing SERP Benefit”). This Boeing SERP Benefit includes a joint
and survivor provision pursuant to which your current spouse is entitled to
receive a certain percentage of the Boeing SERP Benefit (the “J&S Benefit”) per
month for her lifetime in the event you predecease her. However, it is possible
that under the terms of the Boeing SERP, Boeing may cause you to forfeit this
benefit as a result of your employment with Northrop Grumman Corporation. If
this occurs, Northrop Grumman will replace the lost Boeing SERP Benefit by
providing you (and, if applicable, your spouse) the same benefits on the same
terms as Boeing would have provided had it not determined to cease payments,
provided you have first submitted to the Company reasonably satisfactory
information substantiating the calculation of the monthly amount due and the
amount of the J&S Benefit. In addition, you agree to provide the Company with
copies of your benefit elections under the Boeing SERP within a reasonable
period of time after your Date of Hire. In the event of a “Change in Control” of
Northrop Grumman (as that term is defined in the March 2004 Special Agreement),
the Company will, to the extent permitted without triggering any tax, penalties
or interest under Section 409A, pay you the actuarial present value (determined
by applying the same mortality assumptions and interest rate as apply for
determining lump sum actuarial equivalence under the CPC SERP) of your remaining
Boeing SERP Benefit in lieu of the payments it is obligated to make under this
Section 14 within ninety days of the effective date of the Change in Control. In
the event such accelerated payment can not be made due to the foregoing Section
409A limitation, the benefits shall continue as otherwise provided in this
paragraph. You agree to use your best efforts to retain the Boeing SERP Benefit
you are receiving from Boeing as well as the J&S Benefit and to cooperate with
Northrop Grumman in these matters. Should Boeing restore your Boeing SERP
Benefit and/or the J&S Benefit at any time after ceasing to pay, you agree that
the obligations of Northrop Grumman under this Section will end upon the
resumption of payments from Boeing; provided, however, Northrop Grumman’s
obligations under this Section 14 shall resume in the event that Boeing
thereafter suspends or terminates payment of your Boeing SERP Benefit as a
result of your employment with Northrop Grumman.

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 8



  15.   Compliance with Section 409A.         The payments due in connection
with this offer shall be adjusted as minimally necessary so as to achieve
compliance with Section 409A. The Company will apply any such adjustments to you
in a manner consistent with any comparable adjustments being made in the
compensation arrangements of other members of the CPC; provided, however, that
with respect to the Special 2007 RSRs, such adjustment shall not adversely
affect the economic value intended by the parties in awarding such RSRs
hereunder (and such treatment of the Special 2007 RSRs shall not be inferred to
(1) limit the Company’s right to decrease or otherwise adjust any other award or
payment to you affected by Section 409A provided that the treatment of your
other awards and payments is consistent with the awards held by and payments to
CPC members generally, and (2) limit the Company’s right to reduce the
opportunities that you might otherwise have to voluntarily defer compensation
pursuant to any deferred compensation plan maintained by the Company).     16.  
Company’s Right to Change Policies and Plans.         Nothing in this offer
letter affects or limits the Company’s right to amend or terminate its
compensation and benefit policies and plans, including without limitation the
AIP, the LTISP, the Grant Certificates, the executive perquisites, the CPC SERP,
the Executive Medical Plan, the SORMP, the March 2004 Special Agreement, the
relocation policy, or the VP Severance Plan; provided, however, that that you
will be treated no less favorably than other Corporate Vice Presidents generally
in the event of such amendment or termination; and provided further, that no
such amendment or termination shall adversely affect your entitlement to the
Visteon Present Value under Section 5 or your entitlements under Sections 11,
12, 13 and 14 of this letter agreement.

     Jim, the above is a summary of the key compensation and benefit provisions
of this offer. This offer is subject to approval by the Northrop Grumman
Corporation’s Board of Directors. If you conditionally accept the terms of this
offer letter, it will be presented to the Board and will become effective if
(and only if) the Board approves it. We understand that your acceptance will
become unconditional and effective and you will tender your notice of
resignation

 



--------------------------------------------------------------------------------



 



Mr. James F. Palmer
February 1, 2007
Page 9


with Visteon within 24 hours after receipt of notice from us of Board approval.
In addition, your employment will be subject to the normal pre-employment steps
applicable to other new hires at Northrop Grumman. As is true for other Northrop
Grumman employees, your employment with the Company will be on an “at will”
basis, except that your right to severance benefits will be as provided above in
Section 10.
     If you are in agreement with the terms of this offer, please sign and date
this letter below and return it to me. I look forward to having you join our
senior management team. Consistent with our recent discussion, I am assuming
that you will be able to start with us on March 12.

            Sincerely yours,
      /s/ Ian Ziskin       Ian Ziskin      Corporate Vice President and Chief
Human Resources and Administrative Officer     

AGREED TO:

     
/s/ James F. Palmer
   
 
     James F. Palmer
   
 
   
DATED:
   
 
   
February 3, 2007
   
 
   

 